DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The claims as currently recited, require a plurality of weighted flags being coded and decoded in a bitstream.  Nakamura disclose a plurality of conditional weighted flags including luminance and chrominance information (see updated rejection below).  Therefore Nakamura discloses the limitations of the claims as currently recited.
Claim Objections
Claims 1-6 are objected to because of the following informalities: The claims contain a variety of typographical and spacing errors.  For example”…weight flag set toindicate luminance component weighted prediction ofthe third reference picture is enabled” as recited in claim 2.  Similar typographical errors are included in the all of the instant claims. 
-Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nakamura et al. (US20140153647) (hereinafter Nakamura).
Regarding claim 1, Nakamura discloses a method comprising: determining if weighted prediction is signaled in a bit stream; decoding a first luminance weight flag corresponding to a first reference pictures from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
subsequent to decoding the first luminance weight flag, decoding a first chrominance weight flag corresponding to the first reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
subsequent to decoding the first chrominance weight flag, decoding a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
subsequent to decoding the first luminance weighting factor, decoding a first chrominance weighting factor when the first chrominance weight flag is set to indicate chrominance component weighted prediction of the first reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
Regarding claim 2, Nakamura discloses further comprising: decoding a second luminance weight flag corresponding to a second reference picture from the bit stream; decoding a third luminance weight flag corresponding to athird reference picture from the bit stream  [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
decoding a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream; decoding a second chrominance weight flag corresponding to the second reference picture from the bit stream; decoding a third chrominance weight flag corresponding to the third reference picture from the bit stream  [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
decoding a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream; decoding a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled; decoding a third luminance weighting factor for when the third luminance weight flag is set toindicate luminance component weighted prediction ofthe third reference picture is enabled  [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
decoding a fourth luminance weighting factor when the fourth luminance weight flag is set to indicate luminance component weighted prediction of the fourth reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].Page 3 of 13
Application No.: 17/212,442 decoding a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled  [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
decoding a third chrominance weighting factor when the third chrominance weight flag is set to indicate chrominance component weighted prediction of the third reference picture is enabled; decoding a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled  [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
Regarding claim 3, Nakamura discloses A system comprising: a receiver configured to receive a bit stream [Figs. 1-3, 0224-0250; receiving image data in a bitstream].
a decoder coupled to the receiver, the decoder configured to: determine if weighted prediction is signaled in the bit stream; decode a first luminance weight flag corresponding to a first reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
subsequent to decoding the first luminance weight flag, decode a first chrominance weight flag corresponding to the first reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
subsequent to decoding the first chrominance weight flag, decode a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is Page 4 of 13enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
subsequent to decoding the first luminance weighting factor, decode a first chrominance weighting factor when the first chrominance weight flag is set to indicate chrominance component weighted prediction of the first reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
Regarding claim 4, Nakamura discloses wherein the decoder is further configured to: decode a second luminance weight flag corresponding to a second reference picture from the bit stream; decode a third luminance weight flag corresponding to a third reference picture from the bit stream, decode a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].
decode a second chrominance weight flag corresponding to the second reference picture from the bit stream; decode a third chrominance weight flag corresponding to the third reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].  
decode a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream; decode a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled; decode a third luminance weighting factor for when the third luminance weight flag is set to indicate luminance component weighted prediction of the third reference picture is enabled, wherein the third luminance weighting factor follows the second chrominance weight flag in the bit stream; and decode a fourth luminance weighting factor when the fourth luminance weight flag is set to indicate luminance component weighted prediction of the fourth reference picture is enabled; decode a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled; decode a third chrominance weighting factor when the third chrominance weight flag is set to indicate chrominance component weighted prediction of the third reference picture is enabled; decode a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (US20140153647) (hereinafter Nakamura) in view of Lim et al. (US20130136172) (hereinafter Lim).

Regarding claim 5, Nakamura discloses A system comprising: a receiver configured to receive a bit stream [Figs. 1-3, 0224-0250; receiving image data in a bitstream].
a decoder coupled to the receiver, the decoder configured to: determine if weighted prediction is signaled in the bit stream; decode a first luminance weight flag corresponding to a first reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].Page 6 of 13

subsequent to decoding the first luminance weight flag, decode a first chrominance weight flag corresponding to the first reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
subsequent to decoding the first chrominance weight flag, decode a first luminance weighting factor when the first luminance weight flag is set to indicate luminance component weighted prediction of the first reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
 subsequent to decoding the first luminance weighting factor, decode a first chrominance weighting factor when the first chrominance weight flag isset to indicate chrominance component weighted prediction of the first reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met]. 
Nakamura discloses the limitations of claim 5.  However Nakamura does not explicitly disclose a display coupled to the decoder, the decoder configured to display a picture based on the first reference picture.
Lim more explicitly discloses a display coupled to the decoder, the decoder configured to display a picture based on the first reference picture [TBLS. 3-6, 9-14, 0180-0200; display for display luminance and chrominance data in a bitstream indicating appropriate candidates using flags as appropriate]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Nakamura with the teaching of Lim as stated above.  By incorporating the teachings as such adaptive rate distortion optimization is achieved (see Lim 0003). 
Regarding claim 6, Nakamura discloses wherein the decoder is further configured to: Page 7 of 13decode a second luminance weight flag corresponding to a second reference picture from the bit stream; decode a third luminance weight flag corresponding to a third reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].  
decode a fourth luminance weight flag corresponding to a fourth reference picture from the bit stream; decode a second chrominance weight flag corresponding to the second reference picture from the bit stream; decode a third chrominance weight flag corresponding to the third reference picture from the bit stream [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].  
decode a fourth chrominance weight flag corresponding to a fourth reference picture from the bit stream; decode a second luminance weighting factor when the second luminance weight flag is set to indicate luminance component weighted prediction of the second reference picture is enabled; decode a third luminance weighting factor for when the third luminance weight flag is set to indicate luminance component weighted prediction of the third reference picture is enabled, wherein the third luminance weighting factor follows the second chrominance weight flag in the bit stream; and decode a fourth luminance weighting factor when the fourth luminance weight flag is set to indicate luminance component weighted prediction of the fourth reference picture is enabled; decode a second chrominance weighting factor when the second chrominance weight flag is set to indicate chrominance component weighted prediction of the second reference picture is enabled; Page 8 of 13
decode a third chrominance weighting factor when the third chrominance weight flag is set to indicate chrominance component weighted prediction of the third reference picture is enabled; decode a fourth chrominance weighting factor when the fourth chrominance weight flag is set to indicate chrominance component weighted prediction of the fourth reference picture is enabled [Figs. 1-9, 17-29, 40-48, 0121-0129, 0214-0236, 0270-0293; plurality weighted prediction information and a plurality of reference pictures including luminance and chrominance data utilized in coding process, stored in flags and used as conditions are met].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483